DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 (RCE filed 06 March 2021) has been entered.
 
Drawings 
Amendments to the Drawings filed 03 February 2021 are accepted and entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 15-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the following combination of recitation(s) is considered new matter unsupported by the original disclosure under 112(a): 
“rotate the plurality of variable-pitch fan blades to specific fan-pitch angles and to rotate the plurality of variable-pitch compressor vanes to specific vane- pitch angles to optimize a selected at least one of a plurality of engine performance characteristics…during…a given operating condition”, 
“for each engine performance characteristic of the plurality of engine performance characteristics, select the specific fan-pitch angles” specific to the respective engine performance characteristic and operating condition of the gas turbine engine that optimize the respective engine performance characteristic for the given operating condition, and 
“for each engine performance characteristic of the plurality of engine performance characteristics, select the specific vane-pitch angles” specific to the respective engine performance characteristic and operating condition of the gas turbine engine that optimize the respective engine performance characteristic for the given operating condition. 
That is, the claims recite optimizing one or more engine characteristics by rotating the blades/vanes while simultaneously or subsequently calculating an optimal plurality of blade/vane angles for each of, all five, engine performance characteristics (SFC, thrust, TIT, noise, and emissions). However, throughout the Specification, it is described that: (1) not all five engine performance characteristics are optimized simultaneously, and (2) only a selected one or more of the engine performances (based on the operating phase/condition) are ever optimized (after selection). For example, [0041-56] detail all the operating conditions under which each engine performance parameter may be optimized (or, in other words, which 
There is no evidence in the original disclosure that Applicant contemplated (and possessed under 112(a)) optimizing (by rotating the blades/vanes) all five engine performance characteristics simultaneously, and/or “optimizing” (by determining a plurality of angles) all the engine performances, while selecting just one (or more) of the engine performances to actually “optimize” (by rotating the vanes/blades to a single optimal, respective angle). See the below 112b discussion for the indefiniteness of “optimize”. 
	Dependent claims 3-12 and 21-23 are also rejected.
Regarding claim 13, the recitations of varying the blades/vanes to the selected “second” angles during “the [same] operating condition” are considered new matter unsupported under 112(a) by the original disclosure. The original disclosure mentions selecting “at least one” (and there for multiple, e.g. two) engine performance parameters to optimize under a certain operating condition ([0046, 59]), and/or selecting one engine performance parameter to optimize during one operating condition then selecting another engine performance parameter to optimize during another operating condition ([0034, 62]). However, there is no evidence in the original disclosure that Applicant contemplated optimizing multiple engine performance parameters, sequentially, during the same operating condition. That is, the original disclosure does not discuss optimizing a first engine performance parameter (by rotating blades and vanes to a first position) and then optimizing a second engine performance parameter (by rotating blades and vanes to a second position) with there being no change in operating condition. The only time Applicant contemplates adjusting blades/vanes to a first position and then to a second position, is when there is a change in operating condition such that the first optimization operation is overruled or no longer relevant to the new operating condition ([0034, 46, 59, 62]). 
Dependent claims 15-18 and 20 are rejected. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the following combination of recitation(s) renders the claim indefinite: 
“rotate the plurality of variable-pitch fan blades to specific fan-pitch angles and to rotate the plurality of variable-pitch compressor vanes to specific vane- pitch angles to optimize a selected at least one of a plurality of engine performance characteristics…during…a given operating condition”, 
“for each engine performance characteristic of the plurality of engine performance characteristics, select the specific fan-pitch angles” specific to the respective engine performance characteristic and operating condition of the gas turbine engine that optimize the respective engine performance characteristic for the given operating condition, and 
“for each engine performance characteristic of the plurality of engine performance characteristics, select the specific vane-pitch angles” specific to the respective engine performance characteristic and operating condition of the gas turbine engine that optimize the respective engine performance characteristic for the given operating condition. 
It is unclear: 
whether the term “optimize” refers to the rotation of vanes and blades to a respective optimal position, or whether it refers to the determination of various angles to which the vanes and blades can be rotated;
whether the claim requires every engine performance characteristic to be “optimized” (by determining angles) during the operating condition when only one (or more) are selected for 
whether a given operating condition requires every engine performance characteristic to be “optimized” (by determining angles) when the Specification does not provide 112(a) support for optimizing every engine performance characteristic during any one given operating condition (i.e., Specification only provides support for optimization of a few engine performance characteristics during any one operating condition; e.g., only Thrust, Specific Fuel Consumption, and TIT are optimized during Climb and only SFC are optimized during Cruise)
Dependent claims 3-12 and 21-23 are rejected. 
Regarding Claim 15, the claim is indefinite for relying upon a canceled claim (claim 14) and it is thus unclear what the metes and bounds of the claim should be. See also MPEP608.01(n)(III) requiring dependent claims to make reference to a claim previously set forth.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendus (et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, August 2003, NASA/CR-2003-212467). 
claim 13, Wendus teaches a method of optimizing performance of a gas turbine engine (2005 EIS ADP; Figs 3-5) having a fan with variable pitch fan blades (Section 3.2.3.1) and a compressor with variable pitch vanes (Section 3.2.3.2; p.16 para.2; p.20; Fig 17), 

    PNG
    media_image1.png
    540
    649
    media_image1.png
    Greyscale

the method comprising 
providing the fan with variable pitch fan blades and the compressor with variable pitch vanes (Section 3.2.3.1-2; p.16 para.2; Fig 17), 

    PNG
    media_image2.png
    423
    483
    media_image2.png
    Greyscale

identifying an operating condition of the gas turbine engine (e.g., takeoff, climb, thrust, flight speed; Figs 14-20), 

    PNG
    media_image3.png
    503
    564
    media_image3.png
    Greyscale

selecting a first engine performance characteristic of the gas turbine engine to be optimized (e.g., thrust, turbine inlet temperature - TIT or T4), the first engine performance characteristic being at least one 

    PNG
    media_image4.png
    238
    563
    media_image4.png
    Greyscale

selecting, for the first engine performance characteristic and the operating condition of the gas turbine engine, a first specific fan blade pitch angle from a first predetermined range of fan blade pitch angles specific to the first engine performance characteristic that optimize the first engine performance characteristic and that are bounded by preset operating limits of the gas turbine engine at the operating condition (Figs 14-20 show optimal blade/vane angles for Mach number, thrust ratio, and flight phase; while avoiding surge limits; specific example of optimizing for thrust at takeoff in order to bring operating line below the surge limit, Figs 14-15), 

    PNG
    media_image5.png
    491
    565
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    416
    570
    media_image6.png
    Greyscale

varying a pitch angle of the variable pitch fan blades to the selected first specific fan blade pitch angle while independently varying a pitch angle of the variable pitch vanes to the selected first specific compressor vane pitch angle to configure the variable pitch fan blades and the variable pitch vanes to optimize the first engine performance characteristic for the operating condition (Figs 15 and 17), 

    PNG
    media_image7.png
    343
    559
    media_image7.png
    Greyscale

selecting, for the operating condition of the gas turbine engine, a second engine performance characteristic of the gas turbine engine to be optimized that is different than the first engine performance characteristic, the second engine performance characteristic being at least one of thrust produced by the gas turbine engine or an inlet temperature of a turbine (pp.18-24; optimum T4 and thrust growth/ratio), 
selecting, for the second engine performance characteristic, a second specific fan blade pitch angle from a second predetermined range of fan blade pitch angles specific to the second engine performance characteristic that optimize the second engine performance characteristic and that are bounded by preset operating limits of the gas turbine engine at the operating condition (Figs 14-20 show optimal blade/vane angles for Mach number, thrust ratio, and flight phase; while avoiding surge limits; specific example of optimizing for T4 during climb, Figs 15 and 18), 
selecting, for the second engine performance characteristic, a second specific compressor vane pitch angle from a second predetermined range of compressor vane pitch angles specific to the second engine performance characteristic that optimize the second engine performance characteristic and that are bounded by the preset operating limits of the gas turbine engine at the operating condition (Figs 14-20 show optimal blade/vane angles for Mach number, thrust ratio, and flight phase; while avoiding surge limits; specific example of optimizing forT4 during climb in Figs 17-18; note, Wendus also teaches on p.20 that the compressor vane-pitch angles are require adjustment “because of the large incidence changes brought about by the variable pitch fan” fan-pitch angle adjustments, thus, Wendus teaches any fan-pitch angle adjustment requiring a corresponding vane-pitch angle adjustment for optimal operation), 

Regarding claim 15, Wendus teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the engine performance characteristic is selected based on a phase of a flight cycle in which the gas turbine engine is operating (e.g., takeoff versus climb).
Regarding claim 16, Wendus teaches all the limitations of the claimed invention as discussed above. Wendus further teaches rotatably coupling the fan and an intermediate pressure stage included in the compressor (Fig 5; via gearbox)
Regarding claim 18, Wendus teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the selected at least one of the plurality of engine performance characteristics is inlet temperature (T4) and the given operating condition of the gas turbine engine is climb (as discussed in claim 13 above, Figs 15 and 17-18).
Regarding claim 20, Wendus teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the operating condition(s) include flight Mach number and/or throttle setting (Figs 12-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Miller (D.G.M. Davies and D.C. Miller, “A Variable Pitch Fan for an Ultra Quiet Demonstrator Engine”, 1971, Seeds for Success in Civil Aircraft Design in the Next Two Decades, 1976 Spring Convention, Royal Aeronautical Society, pagemarked GE Exhibit 1011.001-023) and Shapery 9776714.
claim 1, Wendus teaches a gas turbine engine (2005 EIS ADP; Figs 3-4) comprising, 

    PNG
    media_image8.png
    540
    649
    media_image8.png
    Greyscale

a variable pitch fan (Section 3.2.3.1) mounted for rotation about a center axis (Fig 5 above), the variable pitch fan including a plurality of variable-pitch fan blades (18 blades) that extend radially outward relative to the center axis along a plurality of fan-pitch axes that correspond with the plurality of variable-pitch fan blades, each of the plurality of variable-pitch fan blades being configured to rotate selectively about the corresponding fan-pitch axis (Section 3.2.3.1), 

    PNG
    media_image2.png
    423
    483
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    503
    564
    media_image3.png
    Greyscale

an engine core comprising a compressor, a combustor, and a turbine (Figs 3-5), the compressor including a plurality of variable-pitch compressor vanes (Section 3.2.3.2; p.16 para.2; p.20; Fig 17) that extend radially outward relative to the center axis along a plurality of compressor-pitch axes that correspond with the plurality of variable-pitch compressor vanes (stators), each of the plurality of variable-pitch compressor vanes being configured to rotate selectively about the corresponding compressor-pitch axis (Section 3.2.3.2), 

    PNG
    media_image4.png
    238
    563
    media_image4.png
    Greyscale


a control system configured to rotate the plurality of variable-pitch fan blades to specific fan-pitch angles and to rotate the plurality of variable-pitch compressor vanes to specific vane-pitch angles to optimize a selected at least one of a plurality of engine performance characteristics of the gas turbine engine 

    PNG
    media_image5.png
    491
    565
    media_image5.png
    Greyscale

wherein the control system is configured to, for the turbine inlet temperature (TIT, T4) and thrust engine performance characteristic of the plurality of engine performance characteristics, select the specific fan-pitch angles (Figs 15 and 19-20 and/or full reverse operation as taught by p.8 section 3.2.3.1 para.1, p.35 section 4.3.4 para.2, and Table 16 col.3 row.10) from a predetermined range of fan-pitch angles (e.g., the range of possible fan-pitch angles) specific to the engine performance characteristic and operating condition (takeoff(s) and/or climb; deceleration or reverse operation versus acceleration) of the gas turbine engine that optimize the engine performance characteristic for the given operating condition and that are bounded by preset operating limits (surge limits; p.18 - para.2 - p.24 para.1; Fig 14-15) of the gas turbine engine at the given operating condition (p.18 para.2 and Figs 12-15), and -3-App. No. 16/131,729 27163-279957/LWAG12161 

    PNG
    media_image6.png
    416
    570
    media_image6.png
    Greyscale

wherein the control system is further configured to, for the TIT and thrust engine performance characteristics of the plurality of engine performance characteristics, select the specific vane-pitch angles (Fig 17) from a predetermined range of vane-pitch angles (e.g., the possible range of angles) specific to the respective engine performance characteristic and operating condition (takeoff and/or climb as above) of the gas turbine engine that optimize the respective engine performance characteristic for the given operating condition and that are bounded by the preset operating limits (surge limits; p.18 - para.2 - p.24 para.1; Fig 14-18) of the gas turbine engine at the given operating condition (pp.20-22; Figs. 12-18).

    PNG
    media_image7.png
    343
    559
    media_image7.png
    Greyscale


Wendus does not teach fan-pitch angles and vane-pitch angles being chosen for the engine performance characteristics further including noise, specific fuel consumption (SFC), and emissions. 
However, Miller teaches fan pitch adjustment for thrust, SFC and noise requirements (GE Exhibit 1011.003, para.2 of section 1. Introduction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the fan-pitch angles for thrust, SFC, and noise requirements as taught by Miller for the variable pitch fan of Wendus, in order to satisfy industry pressures for short field take-off, reduced noise, and reduced fuel consumption (Miller, GE Exhibit 1011.003, section 1. Introduction). 
Since Wendus teaches corresponding vane-pitch adjustments to compensate for fan-pitch adjustments, Wendus in view of Miller teaches fan-pitch angles and vane-pitch angles being chosen for the engine performance characteristics of thrust, TIT, noise, and SFC. 
Wendus in view of Miller does not teach fan-pitch angles and vane-pitch angles being chosen for the engine performance characteristic of emissions (note, these emissions refer to physically/chemically polluting emissions, such as but not limited to NOx, when read in light of the Specification - as opposed to noise emissions). 
However, Shapery teaches the optimal turbine inlet temperature operation of a gas turbine engine is equivalent to the optimal emissions operation of the gas turbine engine (Col.3 l.65 - Col.4 l.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that optimizing the fan/blade angles of Wendus in view of Miller to achieve optimal TIT (as taught by Miller) was equivalent to optimizing the fan/blade angles to achieve optimal emissions (Shapery, Col.3 l.65 - Col.4 l.2). 
Regarding claim 3, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the operating condition(s) include flight Mach number and/or throttle setting (Figs 12-18).
claim 4, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the preset operating limits of the gas turbine engine at the given operating condition include at least one of surge limits of the compressor and fan (Figs 14-17).
Regarding claim 5, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the control system is configured to rotate the plurality of variable-pitch fan blades about the plurality of fan-pitch axes independent of the plurality of variable-pitch compressor vanes and configured to rotate the plurality of variable-pitch compressor vanes about the plurality of compressor-pitch axes independent of the plurality of variable-pitch fan blades (just as Applicant’s vanes and blades can be rotated independently/differently - relative to each other - Wendus’ blades and vanes are rotated independently as in Figs 15 and 17) .
Regarding claim 6, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image1.png
    540
    649
    media_image1.png
    Greyscale

Wendus further teaches the turbine includes at least a high pressure stage turbine (HPT) and a low pressure stage turbine (LPT) that is rotatable independent of the high pressure stage turbine (Fig 5), the 
Regarding claim 7, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the selected at least one of the plurality of engine performance characteristics is thrust produced by the gas turbine engine (as discussed in claim 1 above; Figs 15 and 19-20 and/or full reverse operation as taught by p.8 section 3.2.3.1 para.1, p.35 section 4.3.4 para.2, and Table 16 col.3 row.10) and the range of fan-pitch angles and the range of vane-pitch angles for the given operating condition of the gas turbine engine are based on a surge limit of the variable-pitch fan and a surge limit of the compressor, respectively (as discussed in claim 1 above; surge limits; p.18 - para.2 - p.24 para.1; Fig 14-20; p.18 para.2 and Figs 12-15, pp.20-22; Figs. 12-18).
Regarding claim 8, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the selected at least one of the plurality of engine performance characteristics being optimized is based on a phase of a flight cycle the gas turbine engine is operating within (e.g., takeoff, climb, etc.; Figs 14-18).
Regarding claim 9, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the preset operating limits of the gas turbine engine at the given operating condition are included in a look-up table stored in the control system (Figs 12-20 and p.20 teaching an LPC stator “schedule[e]”).
Regarding claim 11, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. 
Wendus further teaches the selected at least one of the plurality of engine performance characteristics is TIT (as discussed in claim 1 above; Figs. 14-18).
Wendus in view of Miller and Shapery as discussed so far, teaches TIT optimization being equivalent to emissions optimization (as discussed in claim 1 above; Shapery, Col.3 l.65 - Col.4 l.2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that optimizing the fan/blade angles of Wendus in view of Miller and Shapery to achieve 
Regarding claim 21, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the selected at least one of the plurality of engine performance characteristics is TIT (as discussed in claim 1 above; Figs. 14-18) and the given operating condition of the gas turbine engine is climb (Figs 15 and 17-18).
Regarding claim 23, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the selected at least one of the plurality of engine performance characteristics is thrust produced by the gas turbine engine and the operating condition is takeoff (Figs 14-20 show optimal blade/vane angles for Mach number, thrust ratio, and flight phase; while avoiding surge limits; specific example of optimizing for thrust at takeoff in order to bring operating line below the surge limit, Figs 14-15).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Miller, and Shapery, and further in view of Borelan 3987279.
Regarding claim 10, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus in view of Miller and Shapery does not teach the control system is configured to receive data indicative of the given operating condition of the gas turbine engine and the data is indicative of another gas turbine engine being inoperable. 
However, Borelan teaches an aircraft with multiple engines (three engines; Col.2 ll.24-26) wherein a control system (including APR system) includes an engine failure detection circuit (12) automatically indicates whether any one of the gas turbine engines is inoperable in order to increase the thrust available from the remaining operable engines (Col.1 ll.5-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the failure detection circuit of Borelan in combination with the gas turbine engine of Wendus in view of Miller and Shapery in order to make the gas turbine engine operable as part of a multi-engine aircraft capable of safe takeoff and flight with one engine being inoperable as required by aviation regulation (Borelan, Col.1 ll.5-18, Col.2 ll.19-26).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Miller and Shapery, and further in view of Julienne 10054133.
Regarding claim 12, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. As discussed in claim 1 above, Wendus further teaches that the compressor vane-pitch angles are require adjustment “because of the large incidence changes brought about by the variable pitch fan” fan-pitch angle adjustments (p.20).  Thus, Wendus teaches any fan-pitch angle adjustment requiring a corresponding vane-pitch angle adjustment for optimal operation. 
Wendus in view of Miller and Shapery as discussed so far, does not teach the selected at least one of the plurality of engine performance characteristics is minimal engine noise and the given operating condition of the gas turbine engine is one of taxi, takeoff, and landing.
However, Miller further teaches adjusting vp (variable pitch) fan angles for noise mitigation (GE Exhibit 1011.003, para.2 of section 1. Introduction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the fan-pitch angles for noise mitigation as taught by Miller for the variable pitch fan of Wendus in view of Miller and Shapery, in order to satisfy industry pressures for short field take-off, reduced noise, and reduced fuel consumption (Miller, GE Exhibit 1011.003, section 1. Introduction). 
Since Wendus teaches corresponding vane-pitch adjustments to compensate for fan-pitch adjustments, Wendus in view of Miller teaches fan-pitch angles and vane-pitch angles being chosen for the engine performance characteristics of thrust, TIT, noise, and SFC. 
Wendus in view of Miller and Shapery does not teach the noise mitigation occurring at takeoff, taxi, or landing. 
However, Julienne teaches a gas turbine engine with variable pitch fan blades (21) where “an operational pitch angle of each vane is changed so as to approach a predetermined reference pitch angle for the given flight conditions, so that the vanes produce a controlled level of noise at RMF frequencies, said controlled noise level being designed to reduce the level of noise generated by the fan, at least at certain frequencies” (Col.2 ll.19-25; Col.4 ll.5-33); the flight conditions including at least takeoff and initial climb (Col.4 ll.18-20). 
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Miller and Shapery, and further in view of Harner 3932058.
Regarding claim 22, Wendus in view of Miller and Shapery teaches all the limitations of the claimed invention as discussed above. Wendus in view of Miller and Shapery as discussed so far (see claim 1), also teaches the engine performance characteristic is specific fuel consumption of the gas turbine engine which is optimized by minimizing the specific fuel consumption (Miller, GE Exhibit 1011.003, section 1. Introduction).
However, Wendus in view of Miller and Shapery does not teach the operating condition is one of climb and cruise for optimizing SFC.
However, Harner teaches a gas turbine engine (Fig 1) comprising, a variable pitch fan (24) including a plurality of variable-pitch fan blades (36), 

    PNG
    media_image9.png
    691
    935
    media_image9.png
    Greyscale

each of the plurality of variable-pitch fan blades being configured to rotate selectively about the corresponding fan-pitch axis (via 34), and a control system (10) configured to rotate the plurality of variable-pitch fan blades to specific fan-pitch angles (via 34, Col.3 ll.48-51) to optimize TSFC - thrust specific fuel consumption (among others; Col.1 ll.28-36, Col.2 ll.41-44, Col.6 ll.3-7) - of the gas turbine engine during operation of the gas turbine engine at cruise (as well as takeoff, and landing; Col.1 ll.15-25, 28-36, Col.6 ll. 3-7) of the gas turbine engine, wherein the control system is configured to select the specific fan-pitch angles from a range of fan-pitch angles (schedules; Col.5 ll.49-55) that are bounded by preset fan surge limits (Col.5 ll.55-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fan pitch angle control regime of Harner in the gas turbine of Wendus in view of Miller and Shapery, in order to achieve further fan-pitch modulation during forward thrust flight phases for optimum TSFC and thrust without exceeding fan operational limits (Harner, Col.1 ll.15-36, Col.2 ll.41-44, Col.5 ll.49-57, Col.6 ll.3-8).
. 

 Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Harner.
Regarding claim 17, Wendus teaches all the limitations of the claimed invention as discussed above. Wendus does not teach the engine performance characteristic is specific fuel consumption of the gas turbine engine which is optimized by minimizing the specific fuel consumption and the operating condition is one of climb and cruise.
However, Harner teaches a gas turbine engine (Fig 1) comprising, a variable pitch fan (24) including a plurality of variable-pitch fan blades (36), 

    PNG
    media_image9.png
    691
    935
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fan pitch angle control regime of Harner in the gas turbine of Wendus, in order to achieve further fan-pitch modulation during forward thrust flight phases for optimum TSFC and thrust without exceeding fan operational limits (Harner, Col.1 ll.15-36, Col.2 ll.41-44, Col.5 ll.49-57, Col.6 ll.3-8).
Since Wendus teaches corresponding vane-pitch adjustments to compensate for fan-pitch adjustments, Wendus in view of Harner teaches fan-pitch angles and vane-pitch angles being chosen for the engine performance characteristic, SFC. 

Response to Arguments 
Applicant’s arguments filed 03 February 2021 have been carefully considered but do not apply to the above new grounds of rejections and are considered moot. 
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741